Opinions of the United
2006 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


7-25-2006

USA v. Taylor
Precedential or Non-Precedential: Non-Precedential

Docket No. 04-2909




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2006

Recommended Citation
"USA v. Taylor" (2006). 2006 Decisions. Paper 702.
http://digitalcommons.law.villanova.edu/thirdcircuit_2006/702


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2006 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                    NOT PRECEDENTIAL


UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT



                          No. 04-2909



               UNITED STATES OF AMERICA

                               v.

                      TERRON TAYLOR,
                                Appellant



         On Appeal from the United States District Court
            for the Eastern District of Pennsylvania
                (D.C. Crim. No. 02-cr-00801-20)
          District Judge: Honorable Harvey Bartle, III



           Submitted Under Third Circuit LAR 34.1(a)
                        July 14, 2006

    Before: SLOVITER, McKEE and RENDELL, Circuit Judges

                     (Filed: July 25, 2006)


                           OPINION
SLOVITER, Circuit Judge.

       Terron Taylor pled guilty to one count of possession with intent to distribute more

than one kilogram of heroin in violation of 21 U.S.C. § 846 and one count of aiding and

abetting in the possession of, with intent to distribute more than 100 grams of heroin, in

violation of 21 U.S.C. § 841(a)(1) and 18 U.S.C. § 2. Pursuant to the then-mandatory

Sentencing Guidelines, Taylor’s Sentencing Guidelines range was 292-365 months. The

District Court granted the Government’s motion for a downward departure based on

Taylor’s cooperation with the Government and sentenced Taylor to 196 months. He now

appeals from that sentence, arguing that he was sentenced in violation of United States v.

Booker, 125 S.Ct 738 (2005).

       The Government contends that we do not have jurisdiction over this appeal. The

Government notes that Taylor’s plea agreement provided for a waiver of “all rights to

appeal or collaterally attack the defendant’s conviction, sentence, or any other matter

relating to this prosecution. . . . [T]he defendant may file a direct appeal but may raise

only claims that: 1. the defendant’s sentence exceeds the statutory maximum; or 2. the

sentencing judge erroneously departed upward from the otherwise applicable sentencing

guideline range.” App. at 59-60. The Government argues that Taylor waived his right to

appeal his sentence pursuant to Booker. We agree.

       In United States v. Lockett, 406 F.3d 207 (3d Cir. 2005), Lockett attempted to

appeal his sentence pursuant to Booker, notwithstanding his plea agreement, in which he

waived his right to appeal his sentence. Like the plea agreement at issue here, Lockett’s

                                              2
plea agreement provided exceptions to his waiver of his right to appeal his sentence,

which included “an appeal based on a claim that the defendant’s sentence exceeded the

statutory maximum,” and an appeal “based on a claim that the sentencing judge

erroneously departed upwards.” Id. at 210. We held that the defendant had waived his

right to appeal his sentence under Booker.

       A valid waiver of appeal deprives this court of jurisdiction over the appeal. See

United States v. Khattak, 273 F.3d 557, 563 (3d Cir. 2001). Because Taylor has not

challenged the validity of the waiver, we find that the waiver deprives us of jurisdiction

over his appeal of his sentence pursuant to Booker. We therefore dismiss his appeal.1




                   1
                      As we noted at the outset, Taylor received a substantial
            benefit from the plea agreement, as the Government filed a motion
            pursuant to U.S.S.G. § 5K1.1 and 18 U.S.C. § 3553(e), which the
            District Court granted, thereby reducing Taylor’s imprisonment
            term by almost 100 months.

                                             3